Citation Nr: 0817991	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-06 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1968 to April 1970 
and from May 1980 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2004 and January 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  In an unappealed June 1976 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.   

2.  In August 1977, November 1977, September 1982, and August 
2002 rating decisions, the RO denied the veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for a psychiatric disability.

3.  Evidence added to the record since the RO's August 2002 
decision included service personnel records.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran's back disability is causally or 
etiologically related to his service in the military.

5.  There is no competent medical nexus evidence of record 
indicating the veteran has psychiatric disability, to include 
PTSD, that is causally or etiologically related to his 
service in the military.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied the veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).

3.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

4.  A psychiatric disability, to include PTSD, was not 
incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board notes that May 2004 and July 2005 VCAA letters 
explained the evidence necessary to substantiate the claims 
for service connection for a back disability and PTSD, as 
well as the petition to reopen the previously denied claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD.  These letters also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

In addition, the May 2004 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denials.  The veteran was told to submit 
evidence pertaining to the reason his claim was previously 
denied, and the letters notified the veteran of the reason 
for the prior final denial (i.e. the element of the service 
connection claim that was deficient).  

Likewise, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
in November 2004 and January 2006 were decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.  

The content of the VCAA notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of his hearing before a Decision Review Officer 
of the RO and a transcript of his hearing before the 
undersigned VLJ of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in January 2004, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
a psychiatric disability, other than PTSD, was initially 
denied by the RO in a June 1976 rating decision.  Additional 
evidence was submitted and a second, June 1976 rating 
decision was issued.  No appeal was taken from those 
determinations, and they are final.  See 38 U.S.C.A. § 7105 
(West 2002).

In August 1977 and November 1977 rating decisions, the RO 
denied his petition to reopen his previously denied claim of 
entitlement to service connection for a psychiatric 
disability.   The veteran filed a notice of disagreement, the 
RO issued a statement of the case, but the veteran did not 
file a timely substantive appeal (VA Form 9 or equivalent 
statement) to perfect his appeal to the Board.

The veteran again sought to reopen his claim, and in a 
September 1982 rating decision, the RO denied his petition to 
reopen his previously denied claim of entitlement to service 
connection for a psychiatric disability.  This decision was 
not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

Most recently, the veteran sought to reopen his claim in 
August 2001.  In an August 2002 rating decision, the RO again 
denied his petition to reopen.  This decision was not 
appealed.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision in August 2002, as to the veteran's psychiatric 
disability, included the veteran's service medical records, 
VA and private medical records, and VA examination reports.  

The service medical records for the veteran's first period of 
service are negative for evidence of complaints or treatment 
for a psychiatric disability.  

A February 1976 VA hospitalization report indicates that a 
psychiatric examination of the veteran revealed that the 
veteran had acute paranoid schizophrenia.

VA outpatient treatment records dated in 1976 show complaints 
of inability to function as a student and a diagnosis of 
brain syndrome related to drug and alcohol abuse.

In July 1977, the veteran received a private psychiatric 
examination, wherein he was diagnosed with chronic 
undifferentiated schizophrenia, in partial remission.

Service medical records for the veteran's second period of 
active service indicate that the veteran was hospitalized for 
evaluation of probable alcohol abuse and that a mental status 
evaluation found that the veteran had a severe personality 
disorder, best characterized as a borderline personality due 
to lack of insight, motivation and judgment.  Separation was 
recommended.  

He was hospitalized again in December 1981 for chronic drug 
and alcohol abuse and passive-dependent personality.

A January 2002 VA examination report indicates that the 
veteran's claims file was reviewed, and that the veteran was 
provided with a mental status evaluation.  The report 
indicates that the veteran was diagnosed with major 
depression and alcohol and marijuana dependence, in 
remission, as well as a personality disorder.

The evidence added to the record subsequent to the RO's 
August 2002 decision includes service personnel records, 
medical records, as well as transcripts of the veteran's 
testimony before the RO and the undersigned VLJ.  

Service personnel records indicate the locations of the 
veteran's service.  There is also a Court Memorandum, dated 
September 1969, which indicates that the veteran was placed 
in correctional custody in September 1969 for striking a 
petty officer.

VA medical records dated March 2003 to May 2005 indicate that 
the veteran was treated for major depression, psychotic 
disorder by history, paranoid schizophrenia, PTSD, a reading 
disorder, and a cognitive disorder with mild attention 
deficit disorder.

VA medical records dated November 2005 to June 2007 indicate 
that the veteran was diagnosed with PTSD, a psychotic 
disorder, chronic paranoid schizophrenia, and PTSD.  He 
reported a family history of alcohol abuse and that his 
mother had a nervous disorder.  A March 2006 evaluation 
report indicates that the veteran reported a history of 
psychotic breaks and heavy drinking and appeared to be 
motivated by a desire to get service-connected for a 
disability.

The veteran testified before a DRO at the RO in May 2006.  
According to the transcript, he testified that he was treated 
for mental health problems within one year of his discharge 
from his first period of service.

The veteran also testified in April 2008, at a 
videoconference hearing before the undersigned VLJ.  
According to the transcript of that hearing, the veteran 
testified that he was treated for a mental health disorder 
while he was in service and that he currently receives 
treatment from VA for schizophrenia.  

Evidence added to the record subsequent to the prior final RO 
denial in August 2002 includes service personnel records.  
Pursuant to the provisions of 38 C.F.R. § 3.156(c), these 
documents constitute new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disability (other than PTSD).  In conclusion, new and 
material evidence to reopen the veteran's previously denied 
claim for service connection for a psychiatric disability 
other than PTSD has been received subsequent to the final 
rating decision in August 2002.  As such, the veteran's claim 
is reopened.

Service Connection - Psychiatric disability, to include PTSD

Legal Criteria

Service Connection - PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim is predicated on an alleged personal assault.  In 
these limited situations, evidence from sources other than 
the veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Examples of behavior changes may 
constitute credible evidence of a stressor, including:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Analysis

Psychiatric Disability, to Include PTSD

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

There is no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in his records.  So 
the determinative issue is whether competent evidence of 
record establishes that the PTSD is a consequence of a 
verified military stressor.  There is no evidence supporting 
the veteran's allegations as to the circumstances of his 
trauma during service.  In this regard, the Board finds it 
significant that the veteran's service personnel records do 
not support any of the veteran's assertions regarding the 
alleged witnessing of a fellow service member being sucked 
into an intake of a plane or being downgraded in pay and 
removed from the flight deck during his first period of 
service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  More significantly, at the veteran's 
clinical examination at his separation from military service, 
he did not report experiencing depression or other 
psychiatric problems, and his psychiatric evaluation was 
normal at discharge.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to his service.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, the Board points out that there are inconsistencies 
as to the nature of the veteran's alleged stressors.  In this 
regard, although the Board acknowledges that the evidence 
confirms that the veteran was disciplined during his military 
service for striking a petty officer, the veteran's personnel 
and medical records do not show that the veteran was 
purposefully assaulted prior to or as a result of this 
disciplinary action.  Moreover, none of the veteran's other 
alleged stressor events, including witnessing the service 
member being sucked into the plane's air intake, the 
conditions on Midway Island (no cars or women), and 
witnessing caskets being delivered, were corroborated by the 
objective evidence of record.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  Thus, the probative value 
of the diagnosis of PTSD by the veteran's treating providers 
at VA is diminished.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (personal interest may affect the credibility 
of testimony).  See also Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence, which weighs against the claim).  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the veteran's treating providers 
at VA related the veteran's PTSD to his military service.  
However, after a review of the veteran's claims file, the 
Board points out that the rationale for this finding was 
based solely on the report by the veteran that he had been 
subjected to the aforementioned events during his military 
service.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
However, the veteran's treating provider made no reference to 
any credible supporting evidence that the events as described 
by him actually occurred.   See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  Additionally, the veteran's statements, alone, 
cannot establish the occurrence of a noncombat stressor.  
Thus, the probative value of the veteran's treating provider 
opinion is diminished.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

Similarly, none of the veteran's VA treating providers, nor 
the VA examiner found that there is a relationship between 
the veteran's other psychiatric disabilities and his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

Moreover, a psychosis was not manifested or diagnosed within 
the one-year presumptive period following his discharge from 
service.  The veteran was first diagnosed with schizophrenia 
in 1975, 5 years after his discharge from his first period of 
service.  Likewise, the veteran was not diagnosed with PTSD 
until 2003, over 33 years after his discharge from his first 
period of military service, and over 22 years after his 
second period of service.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology after service).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a 
psychiatric disability, including PTSD, during or as a result 
of his service in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish she or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise to determine the 
cause of his psychiatric disability, including PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  His 
allegations, alone, have no probative value without objective 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Back Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability, 
so it must be denied.  38 C.F.R. § 3.102.  

In this regard, the service medical records do not show that 
the veteran complained of, or was treated for, a back 
disability during his military service.  Moreover, both the 
veteran's April 1970 and January 1981 separation examination 
reports were normal.  The Board also notes that it appears 
that the veteran did not make any related complaints at 
either examination.  The lack of complaints of a back 
disability is probatively significant and given much weight 
and credibility because this was at a time contemporaneous to 
the alleged incidents in question.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to reason 
that, if he indeed had any problems at or immediately 
following his discharge from service, as he is now alleging, 
then he would have at least mentioned this during either of 
his separation examinations.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In fact, there is no medical evidence of record that the 
veteran currently has a back disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  VA treatment records show complaints and 
treatment for low back pain, but do not show a diagnosis of 
an actual back disability.  However, the veteran's history of 
complaints of pain is insufficient cause to grant service 
connection, because "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).   Similarly, none of his VA 
medical providers have related the veteran's complaints of 
low back pain to the veteran's military service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, the only evidence portending that the veteran has a 
back disability that is related to his service in the 
military comes from him personally.  As a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for a psychiatric 
disability, other than PTSD, is granted.

Service connection for a psychiatric disability, to include 
PTSD, is denied.

Entitlement to service connection for a back disability is 
denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


